 



Exhibit 10.2
PHARMACIA INDEMNITY AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of
February 28, 2008 (the “Effective Date”) by and among Solutia Inc., a Delaware
corporation (“Solutia”), and Pharmacia Corporation, a Delaware corporation
(“Pharmacia”). Unless otherwise defined herein, or the context otherwise
requires, capitalized terms used herein and defined in the Settlement Agreement,
dated February 28, 2008, by and among Solutia, Monsanto Company, a Delaware
corporation, and SFC LLC, a Delaware limited liability corporation (the
“Settlement Agreement”) shall be used herein as therein defined. For purposes of
this Agreement only, the term “Indemnitee” shall mean the Pharmacia Indemnified
Parties.
RECITALS
     WHEREAS, in connection with the Settlement Agreement and in exchange for
the Pharmacia Contribution and the Monsanto Contribution (as each is defined in
the Plan), Solutia desires to indemnify the Pharmacia Indemnified Parties for
certain Losses.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.   Indemnification by Solutia. After the Effective Date, Solutia shall
indemnify Pharmacia Indemnified Parties and save and hold each of them harmless
against, and pay on behalf of or reimburse Pharmacia Indemnified Parties as and
when incurred for any Loss which any Pharmacia Indemnified Party suffers,
sustains or becomes subject to, as a result of or arising out of:

  (a)   any Environmental Liability in connection with the Retained Sites;    
(b)   any Environmental Liability in connection with the Shared Sites for which
Solutia is liable pursuant to Section 3.04 of the Settlement Agreement;     (c)
  Solutia Tort Claims;     (d)   failure of Solutia to pay any amounts required
to be paid by Solutia (i) pursuant to the Anniston Settlement Agreement as
specified in the Anniston Side Letter or (ii) to the education trust fund
pursuant to Section VI of the Anniston Consent Decree, or failure of Solutia to
honor any other obligation of Solutia under the Anniston Settlement Agreement;  
  (e)   the PENNDOT Case; provided, that in no event shall Solutia be required
to indemnify Monsanto Indemnified Parties or Pharmacia Indemnified Parties in
respect of any Losses suffered by Monsanto Indemnified Parties or Pharmacia
Indemnified Parties described in this clause (e) to the extent the aggregate
amount of all such Losses exceeds $20 million; and     (f)   the Chemicals
Liabilities; provided, that in no event shall Solutia be required to indemnify
Pharmacia Indemnified Parties in respect of any Losses suffered by

 



--------------------------------------------------------------------------------



 



      Pharmacia Indemnified Parties described in this clause (f) to the extent
that (i) Monsanto agreed to indemnify Solutia Indemnified Parties for such
Losses pursuant to Section 5.02 of the Settlement Agreement or (ii) such Losses
relate to “claims” (as defined in section 101(5) of the Bankruptcy Code) that
are not satisfied in full under the Plan arising in connection with or related
to Pharmacia’s or Solutia’s non-qualified plans or arrangements at issue in
Miller v. Pharmacia Corporation, Case No. 4:04CV981.

If and to the extent any provision of this Section 1 is unenforceable for any
reason, Solutia hereby agrees to make the maximum contribution to the payment
and satisfaction of the Loss for which indemnification is provided for in this
Section 1 that is permissible under applicable laws.

2.   Manner of Payment. Any indemnification owing pursuant to this Agreement
shall be effected by wire transfer of immediately available funds from Solutia
to an account designated in writing by the Indemnitee within fifteen (15) days
after the final determination of the amount thereof pursuant to this Agreement.
The amount of any Losses for which indemnification is provided under this
Agreement shall be computed net of any third-party insurance proceeds and
recoveries in respect of third party indemnification obligations actually
received by the Indemnitee in connection with such Losses. The Indemnitee shall
use its commercially reasonable efforts to obtain recovery in respect of any
Losses from any insurer or other third party indemnity which is available in
respect of such Losses. If an Indemnitee receives such insurance proceeds or
indemnification recoveries in connection with Losses for which it has received
indemnification, such party shall refund to Solutia the amount of such insurance
proceeds or recovery when received, up to the amount of indemnification
received.   3.   Indemnification Claims. Any indemnification claim which is not
a result of a third party claim shall be asserted by written notice given by the
Indemnitee to Solutia. Solutia shall have a period of thirty (30) days after the
receipt of such notice within which to respond thereto. If Solutia does not
respond within such 30-day period, it shall be deemed to have rejected such
claim in whole. If Solutia does not respond within such 30-day period or rejects
such claim in whole or in part, the Indemnitee shall be free to pursue such
remedies as may be available to such party under Section 6.   4.   Third Party
Claims.

  (a)   If there occurs an event which an Indemnitee asserts is an indemnifiable
event pursuant to this Agreement, the Indemnitee shall notify Solutia promptly
in writing specifying the facts constituting the basis for such claim and the
amount, to the extent known, of the claim asserted. If such event involves
(i) any claim by a Person other than the Indemnitee or (ii) the commencement of
any Proceeding by a Person other the Indemnitee (such claim or Proceeding
hereinafter referred to as a “Third Party Claim”), the Indemnitee shall give
Solutia prompt written notice of such Third Party Claim or the commencement of
such Proceeding; provided that the failure to provide prompt notice as provided
herein (whether with respect to a Third Party Claim or otherwise) will relieve
Solutia of its obligations hereunder only to the extent that such failure
prejudices Solutia hereunder. In

2



--------------------------------------------------------------------------------



 



      case any such Third Party Claim shall be brought against any Indemnitee,
it shall notify Solutia of the commencement thereof promptly in writing
specifying the facts constituting the basis for such claim and the amount, to
the extent known, of the claim asserted.     (b)   Solutia shall be entitled to
participate in the defense of any Third Party Claim and to assume the defense
thereof, with counsel selected by Solutia; provided that Solutia notifies the
Indemnitee in writing of its election to assume such defense within twenty
(20) Business Days of receipt of notice from the Indemnitee of such Third Party
Claim. After notice from Solutia to the Indemnitee of such election so to assume
the defense thereof, Solutia shall not, except as provided in the next sentence,
be liable to the Indemnitee for any legal expenses of other counsel or any other
expenses subsequently incurred by such party or parties in connection with the
defense thereof. Notwithstanding Solutia’s election to so assume the defense of
any such Third Party Claim, the Indemnitee shall have the right to employ
separate counsel (including local counsel) and participate in (but not control)
such defense; provided that Solutia shall bear the reasonable fees and expenses
of such separate counsel only if (x) the defendants in any such Proceeding
include both the Indemnitee and Solutia and the Indemnitee has legal defenses
available to it which are different from or additional to those available to
Solutia; provided further that, in each case, with respect to each Indemnitee in
such circumstance, Solutia shall not be required to bear the fees and expenses
of more than one firm of attorneys plus one firm of local counsel in each
jurisdiction where the primary counsel is not admitted to practice and where
local counsel is necessary, or (y) counsel for Solutia shall authorize in
writing the Indemnitee to employ separate counsel at the expense of Solutia.    
(c)   Solutia and the Indemnitee agree to cooperate fully with each other and
their respective counsel in connection with the defense, negotiation of
settlement or settlement of any such Third Party Claim, including providing
access to any relevant books and records, properties, employees, representatives
and advisors (regardless of whether Solutia has assumed the defense thereof). If
Solutia assumes the defense of a Third Party Claim, no settlement or compromise
thereof may be effected (x) by Solutia without the written consent of the
Indemnitee (which consent shall not be unreasonably withheld or delayed) unless
(1) there is no finding or admission of any violation of law or any violation of
the rights of any Person by any Indemnitee and no adverse effect on any other
third party claims that may be made against any Indemnitee and (2) it involves
solely the payment of monetary damages and all relief provided is paid or
satisfied in full by Solutia or (y) by the Indemnitee without the consent of
Solutia, except to the extent it involves only equitable or other non-monetary
relief not binding on any party other than the Indemnitee and ten (10) Business
Days prior written notice is given to Solutia. If Solutia elects not to assume
the defense of a Third Party Claim, the Indemnitee shall defend such Third Party
Claim with counsel selected by the Indemnitee, and Solutia shall bear reasonable
fees and expenses of such counsel. In no event shall Solutia be liable for any
settlement effected without its written consent (which consent shall not be
unreasonably withheld or delayed).

3



--------------------------------------------------------------------------------



 



5.   Subrogation. In the event of payment by Solutia to an Indemnitee in
connection with any Third Party Claim, Solutia shall be subrogated to and shall
stand in the place of the Indemnitee as to any events or circumstances in
respect of which the Indemnitee may have any right or claim relating to such
claim against any claimant or plaintiff asserting such claim. The Indemnitee
shall cooperate with Solutia in a reasonable manner, and at the cost and expense
of Solutia, in prosecuting any subrogated right or claim, including permitting
Solutia to bring suit against such third party in the name of the Indemnitee.  
6.   Dispute Resolution.

  (a)   Agreement to Arbitrate. Except as otherwise specifically provided in
this Agreement, the procedures for discussion, negotiation and arbitration set
forth in this Section 6 shall apply to all disputes, controversies or claims
(whether in contract, tort or otherwise) that may arise out of or relate to, or
arise under or in connection with, this Agreement, the interpretation hereof
and/or the rights, interests, duties, obligations and liabilities of Pharmacia,
Solutia or any Indemnitee hereunder. Each party agrees that this Section 6 shall
provide the sole and exclusive remedy in connection with any dispute,
controversy or claim relating to any of the foregoing matters and irrevocably
waives any right to commence any action or proceeding in or before any
Governmental Authority or court, except as expressly provided in Section 6(b)
and except to the extent provided under the Arbitration Act in the case of
judicial review of arbitration results or awards.     (b)   Bankruptcy Court
Jurisdiction. Notwithstanding anything to the contrary contained in this
Agreement, for so long as the Solutia Chapter 11 Case remains open, the
Bankruptcy Court shall have exclusive jurisdiction of all matters arising out
of, and related to disputes arising in connection with the interpretation,
implementation or enforcement of this Agreement as provided for in the Plan.    
(c)   Procedures.

  (i)   Any party hereto alleging that there exists a dispute or disagreement
regarding the matters covered hereby shall notify in writing the other parties
hereto of such alleged dispute or disagreement (the “Dispute Notice”). The
parties shall attempt to resolve such alleged dispute or disagreement through
good faith negotiations among the members of management of each party designated
by each party promptly following the sending or the receipt, as applicable, of a
Dispute Notice. If the parties hereto shall fail to resolve such alleged dispute
or disagreement within sixty (60) days from the date of the Dispute Notice, then
any party involved in such a dispute or disagreement shall have the right to
deliver to the other parties involved in such dispute or disagreement an
Escalation Notice requiring a meeting (which may be in person or telephonic) of
the CEOs of each such party, who shall meet (either in person or telephonically)
within twenty (20) days of the delivery of the Escalation Notice to such other
parties to seek to resolve such dispute or

4



--------------------------------------------------------------------------------



 



      disagreement. If such dispute or disagreement has not been resolved within
twenty (20) days of the date of such meeting between the CEOs, then any party
involved in such dispute or disagreement shall have the right to commence an
arbitration in accordance with the provisions of this Section 6(c).     (ii)  
The arbitration shall be held in St. Louis, MO or such other place as the
parties to the arbitration proceeding shall otherwise agree in writing.    
(iii)   The arbitration proceeding shall be conducted in accordance with the
Commercial Arbitration Rules of the AAA in effect on the date of the
commencement of the arbitration. Each Party shall nominate one arbitrator and
the two arbitrators so appointed shall attempt to agree on the appointment of a
third arbitrator. If they are unable to so agree within thirty (30) days after
the second arbitrator is appointed, the third arbitrator shall be appointed by
AAA.     (iv)   The decision of the panel of arbitrators shall be final, binding
and incontestable and may be used as a basis for judgment thereon in any
jurisdiction. Such decision shall include a determination as to which of the
parties shall bear the costs of the arbitration proceeding.     (v)   The
parties hereby expressly agree to waive the right to appeal from the decision of
the arbitrators. Accordingly, there shall be no appeal to any court or other
authority (government or private) from the decision of the arbitrators, and the
parties shall not dispute nor question the validity of such award before any
regulatory or other authority in any jurisdiction where enforcement action is
taken by the party or parties in whose favor the award was rendered.     (vi)  
Notwithstanding the foregoing, any party may at any time without regard to any
notice periods required by the provisions hereof (whether before, during or
after arbitration), and as often as is necessary or appropriate, seek
provisional or interim relief (including, without limitation, to the extent
available under applicable law, a temporary restraining order, preliminary
injunction and/or pre-judgment attachment) in a court of law.     (vii)   The
commencement and pendency of an arbitration under this Section 6(c) shall not
relieve any of the parties of their respective obligations under this Agreement.
    (viii)   The provisions of this Section 6 shall survive the termination of
this Agreement.

7.   Miscellaneous.

  (a)   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (other than the laws regarding

5



--------------------------------------------------------------------------------



 



      choice of laws and conflicts of laws) as to all matters, including matters
of validity, construction, effect, performance and remedies.     (b)   Notices.
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person or by facsimile (provided confirmation is
delivered to the recipient the next day in the case of facsimile), by nationally
recognized overnight courier, or by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

         
 
  If to Solutia:   General Counsel
Solutia Inc.
575 Maryville Centre
St. Louis, MO 63141
Telephone:                     
Facsimile: (314) 674-8703

with a copy (which shall not constitute notice) to:

     
 
  Jonathan S. Henes/Thomas W. Christopher
Kirkland & Ellis LLP
153 East 53rd Street
New York, NY 10022
Telephone: 212-446-4800
Facsimile: 212-446-4900


         
 
  If to Pharmacia:   General Counsel
Pharmacia Corporation
1751 Lake Cook Road
Arbor Lake Center
Suite 300
Deerfield, IL 60015
Telephone: 847-945-5870
Facsimile:                     

with a copy (which shall not constitute notice) to:

     
 
  John H. Bae
Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, NY 10281
Telephone: 212-504-6000
Facsimile: 212-504-6666


          or to such other address as any party hereto may have furnished to the
other parties by a notice in writing in accordance with this Section 7(b).

6



--------------------------------------------------------------------------------



 



  (c)   Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written agreement signed by all of the parties hereto.  
  (d)   Successors and Assigns; No Third Party Beneficiaries. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their successors and permitted assigns, but, neither this
Agreement nor any of the rights, interests and obligations hereunder shall be
assigned by any party hereto without the prior written consent of the other
parties; provided, that in the event of a Sale of any party hereto, such party
shall assign all of its rights, interests, duties, obligations and/or
liabilities under this Agreement to the acquirer of or successor to such party
in such Sale and shall cause such acquirer or successor to accept the assignment
of the rights and interests, and to assume the duties, obligations and
liabilities, under this Agreement.. Except for the provisions of this Agreement
relating to Indemnitees, which are also for the benefit of the Indemnitees, this
Agreement is solely for the benefit of the parties hereto and is not intended to
confer upon any other Persons any rights or remedies hereunder.     (e)  
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.     (f)   Legal Enforceability. Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Each party
acknowledges that money damages would be an inadequate remedy for any breach of
the provisions of this Agreement and agrees that the obligations of the parties
hereunder shall be specifically enforceable.     (g)   Complete Agreement. This
Agreement shall constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and shall supercede all previous
negotiations, commitments and writings with respect to such subject matter.    
(h)   Subsidiary Guarantees. The indemnification obligations of Solutia pursuant
to this Agreement shall be guaranteed by certain domestic subsidiaries of
Solutia pursuant to the agreement set forth on Exhibit ___; provided, that,
notwithstanding anything to the contrary in this Section 7(h), such guarantee
shall in no event limit in any way whatsoever Solutia’s ability to (a) obtain
any financing or refinancing (and such guarantee shall be subordinated on
customary terms to, but not terminated by, any guarantee required in connection
with any financing or refinancing) or (b) acquire or sell any assets or
businesses of Solutia (including the stock of any direct or indirect subsidiary
of Solutia), in each case in bona fide arm’s length third party transactions.
Upon any sale by Solutia of the stock of a direct or indirect subsidiary that
has executed such a guarantee in a bona fide

7



--------------------------------------------------------------------------------



 



      arm’s length third party transaction, the guarantee provided by such
subsidiary pursuant to this Section 7(h) shall automatically terminate and be of
no further force or effect.

* * * *

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on the day and year first above written.

            SOLUTIA INC.
      By:   /s/ Rosemary L. Klein         Name:   Rosemary L. Klein       
Title:   Senior Vice President, General Counsel
and Secretary     

            PHARMACIA CORPORATION
      By:   /s/ Stephen D. O’Sullivan         Name:   Stephen D. O’Sullivan     
  Title:   General Counsel, Pharmacia Corp.     

